BOLIN, Judge
(dissenting).
I agree with the law as set forth in the majority opinion but I strenuously disagree with our findings of facts which are contrary to those found by the trial judge.
Numerous acts of adultery and immorality were alleged to have been committed by the wife over an extended period of time, and evidence was presented tending to substantiate most of these charges. On the hearing of the preliminary rule the trial judge was so impressed with the husband’s evidence he immediately and forthwith awarded the custody of the children to Mr. Hennigan before the latter had presented all of his witnesses, commenting, “I think sufficient evidence has been presented by *520plaintiff at this time in order to award the custody of the children to the plaintiff in rule, Mr. Hennigan.”
There is an abundance of evidence in this record to justify the lower court’s findings. I am convinced the district judge was cognizant of the well recognized rules of law as set forth in our majority opinion. Furthermore, I am certain that if this court had seen and heard the witnesses as he did, we would conclude the circumstantial evidence presented was so convincing as to exclude any other reasonable hypothesis but that of the wife’s guilt. Under such circumstances, the husband is entitled to a divorce on the grounds of adultery; and the mother’s immoral conduct has been so flagrant and continuous as to make her unfit to be awarded the custody of the children.
Rehearing denied; BOLIN, J., dissents.